DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner (US Patent No. 5,402,728) in view of Von Alberti (Pub No. US 2017/0284443 A1).  
Regarding claim 1

	Garner does not teach wherein a space vehicle element configured to be demised during re-entry of a space vehicle into the atmosphere.  
	However, Von Alberti teaches wherein a space vehicle element (See paragraph 0003 & figure 2, ref # 10/100) configured to be demised (See paragraphs 0003, 0006, & 0040) during re-entry of a space vehicle into the atmosphere.  (See paragraphs 0003, 0006, & 0040)  
	Von Alberti teaches that the space vehicle element is separated so as to guarantee that the components of the space vehicle burn up completely on re-entry into the earth’s atmosphere.  (See paragraphs 0003, 0006, & 0040)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a space vehicle element configured to be demised during re-entry of a space vehicle into the atmosphere, the space vehicle element comprising: a heat generating 
	Garner teaches the separation of a space vehicle element to release deployable elements whereas Von Alberti teaches the separation of space vehicle elements to guarantee the demise of the space vehicle upon re-entry into the atmosphere.  Both reference cause the separation/break-up of the space vehicle elements with the difference being the intended use (See MPEP 2111.02 II) of the separation to deploy elements (Garner) or demise of elements (Von Alberti).  

Regarding claim 2
	Garner teaches wherein the heat generating part (See figures 1 & 2, ref # 20 & 40) is arranged in a recess or cavity (See figures 1 & 2, ref # 18 & 38) provided in the space vehicle element. (See figures 1 & 2, ref # 16 & 44)  

Regarding claim 3
	Garner teaches wherein the heat generating part (See figures 1 & 2, ref # 20 & 40) is arranged in contact with a connecting section (See figures 1 & 2, ref # 16 & 44) between a first part (See figures 1& 2, ref # 15) of the space vehicle element (See figures 1& 2, ref# 16 &
44/10) and a second part (See figures 1 & 2, ref # 17) of the space vehicle element, (See figures
1 & 2, ref # 16 & 44/10) so that the additional heat provided by the heat generating part (See

16 & 44)  
	Garner does not teach wherein severing the connecting section during re-entry of the space vehicle into the atmosphere.  
	However, Von Alberti teaches wherein severing the connecting section during re-entry of the space vehicle into the atmosphere. (See paragraphs 0003, 0006, 0034, 0039-0040 & figure 2)  
	Therefore it is obvious to one of ordinary skill in the art at the time the invention was
filed to have a heat generating part is arranged for severing the connecting section during re-entry of the space vehicle into the atmosphere as taught by Von Alberti in the space vehicle of
Garner, so as to assist in the destruction of the satellites (space vehicle) during re-entry following useful life in space.  

Regarding claim 5
	Garner teaches wherein the second part (See figures 1 & 2, ref # 17) is a fixation part for fixing the space vehicle element to a portion of the space vehicle. (See column 2, lines 27-52)  

Regarding claim 8
	Garner teaches wherein the heat generating part (See figures 1 & 2, ref # 20 & 40) is arranged in a vicinity of a structural connection (See figures 1 & 2, ref # 16 & 44) between the space vehicle element (See figures 1 & 2, ref # 16 & 44) and the space vehicle, (See figures 1 &

# 20 & 40)  
	Garner does not teach wherein severing the structural connection during re-entry of the space vehicle into the atmosphere.  
	However, Von Alberti teaches wherein severing the structural connection during re-entry of the space vehicle into the atmosphere. (See paragraphs 0003, 0006, 0034, 0039-0040, & figure 2)  
	Therefore it is obvious to one of ordinary skill in the art at the time the invention was filed to have a heat generating part is arranged for severing the structural connection during re-entry of the space vehicle into the atmosphere as taught by Von Alberti in the space vehicle of
Garner, so as to assist in the destruction of the satellites (space vehicle) during re-entry following useful life in space.  

Allowable Subject Matter
Claims 4, 6, 7, & 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 
The prior art does not disclose or suggest the claimed “the heat generating part is shaped to at least partially enclose the connecting section between the first part of the space 
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is a first heat generating part, the space vehicle element further comprising a second heat generating part, wherein the second heat generating part is arranged in contact with one of the first part or the second part of the space vehicle element, for expediting the demise of the one of the first part or the second part of the space vehicle element by the additional heat provided by the second heat generating part” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “the heat generating part is a first heat generating part, the space vehicle element further comprising a second heat generating part, for expediting the demise of the space vehicle element by the additional heat provided by the second heat generating part, wherein the first and second heat generating parts are configured such that the exothermic reactions of their respective first and second pyrotechnic composition of metal powder are activated in a predetermined sequence and/or with predetermined relative timing” in combination with the remaining claim elements as set forth in claim 9.  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is configured such that the pyrotechnic composition of metal powder is ignited by a thermal 
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “wherein the fuse is thermally coupled to the heat generating part; and wherein the fuse is activated by a thermal flux created by atmospheric friction during re- entry of the space vehicle into the atmosphere” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “wherein the reaction wheel comprises a ball bearing assembly; and wherein the heat generating part is arranged along a center of the ball bearing assembly” in combination with the remaining claim elements as set forth in claim 15.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the heat generating part is arranged in a rotor shaft of the solar array drive mechanism or between stiffening ribs of a structural component of the solar array drive mechanism” in combination with the remaining claim elements as set forth in claim 16.  

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.  
The Applicant argues on pages 2-3 of the Remarks, that the reference Garner (US Patent No. 5,402,728) uses a material that goes from a solid state to a liquid state and does not produce an excess amount of gas during the reaction and as a result does not teach a pyrotechnic composition of metal powder.  Further, Garner does not completely demise the space vehicle element.  
The Examiner respectfully disagrees.  While the Applicant is correct that Garner uses a material that goes from a solid state to a liquid state without the production of an excess amount of gas, the material used by Garner is a thermite composition of aluminum powder and iron oxide which is ignited and is the pyrotechnic composition of metal powder.  (See column 3, lines 44-58)  This is the same material that the Applicant discloses.  (See Applicant’s paragraph 0011)  Further, the separation (demise) of the connection of the space vehicle elements is not used for demise of the space vehicle during re-entry which is what the secondary reference, Von Alberti (Pub No. 2017/0284443 A1) was used to teach.  
The Applicant further argues on page 3 of the Remarks, that Von Alberti does not teach completely demising the space vehicle element and focuses on a fastening device and therefore does not teach the complete demise of the space vehicle element.  
The Examiner respectfully disagrees.  First, the claims do not recite that the space vehicle element is completely demised.  Further, the Applicant discloses that the space vehicle element does not need to be completely demised.  (See paragraphs 0002 & 0011)  Von Alberti teaches the separation/fragmentation of the space vehicle (satellite) elements is done as the space vehicle (satellite) is re-entering the atmosphere so “it can be guaranteed that these components burn up completely on re-entry into the earth’s atmosphere.”  (See paragraphs 
The Applicant further argues on pages 2-3 of the Remarks that the references would not be combinable but does not give a reason as to why they would not be combinable.  
The Examiner respectfully disagrees.  Both references as well as the Applicant teach separating the elements of a space vehicle as noted above.  Garner uses the pyrotechnic composition to separate/fracture the space vehicle elements for the use of deploying part of the space vehicle.  Von Alberti teaches the use of electrically separation mechanisms and/or pyrotechnic mechanisms to separate the space vehicle elements for the use to assist and guarantee the complete demise of the space vehicle elements and the space vehicle during re-entry into the atmosphere.  Both references teach space vehicle, separating/fragmenting/demising space vehicle elements/connections to separate the space vehicle into multiple parts.  Further, both references teach that pyrotechnic mechanism/compositions and other types of separation mechanisms/materials are functionally equivalent.  (See Von Alberti, paragraph 0003 and/or Garner, column 3, lines 44-58)  Therefore it would have been obvious to combine the references for the separation of the space vehicle into multiple parts even though the ultimate intended use for the separations/fragmentation/demise is different.  (See MPEP 2111/02 II)  Deploying part of the space vehicle (Garner) or completely demising the entire space vehicle during re-entry into the atmosphere (Von Alberti).  
Therefore the rejection of claims 1, 2, 3, 5, & 8 are maintained, with modifications necessitated by the amendments to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647